DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, line 17, the word “is” should be deleted and replace with --are-- in order to correct the grammar.
Claim 1, line 18, the word --around-- should be inserted after “winds” in order that the accurate function of the element is provided (see the specification paragraph [0028] for support for this change).
Claims 2 and 5 should be rewritten as follows because the “fixing base” cannot be elastically connected to itself.  Rather it is the “supporting frame” that is elastically connected to the fixing base (see the specification, paragraph [0025] for support for the changes).
2. (Currently amended) The sleeve wrapping device of claim 1, wherein the first supporting frame is elastically connected to the first fixing base via a first elastic component, the second supporting frame is elastically connected to the second fixing base via a second elastic component.
5. (Currently amended) The sleeve wrapping device of claim 4, wherein the first supporting frame is elastically connected to the first fixing base via a third elastic component, the second supporting frame is elastically connected to the second fixing base via a fourth elastic component.
Claims 6 and 7 should be rewritten as follows in order that the accurate function of each element is provided (see the specification paragraph [0028] for support for this change).
6. (Currently amended) The sleeve wrapping device of claim 1, wherein the sleeve wrapping device further comprises a discharge box and a receiving box, the discharge box receives a first end portion of the sleeve wrapping film, the receiving box receives a second portion of the sleeve wrapping film.
7. (Currently amended) The sleeve wrapping device of claim 6, wherein the sleeve wrapping device further comprises a third roller received in the receiving box for winding the second portion of the sleeve wrapping film.
Claims 3, 4 and 8-11 are also objected to because they depend from another objected to claim.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1: the subject matter of the sleeve wrapping device is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 includes the following limitations (including changes suggested above to over the objection to claim 1) which, in combination with the other structural limitations set forth in claim 1, are what make the subject matter of claim 1 allowable over the prior art:
“wherein the first roller moves back and forth relative to the first supporting frame and the second supporting frame, the second roller moves back and forth relative to the first supporting frame and the second supporting frame, thereby causing the first roller and second roller to become closer or further away from each other; the sleeve wrapping device is switchable between a first state and a second state, wherein in the first state, the first roller and the second roller are in contact with each other, and in the second state, the first roller and the second roller are separated; the plurality of the adhesive layers [[is]] are Page 11 of 15spaced from each other; the substrate sequentially winds around the first roller and the second roller, when the sleeve wrapping device is switched from the second state to the first state, two end portions of one of the plurality of the adhesive layers are connected to surround a target object.”
The prior art discloses various features of the claimed subject matter, for example:
Galles et al. (US ‘650) discloses dispensing adhesive labels from a substrate web fed from rollers.
Takata (US ‘914) discloses a wrapping device in which a target object is wrapped in a film dispensed and received by rollers.
Miyajima et al. (JP ‘235) discloses a wrapping device in which wrapping material is dispensed from rollers. The wrapping material is passed over rollers (16, 16) which can move toward and away from each other.
Takahashi et al. (JP ‘607) discloses a wrapping device in which wrapping material is dispensed from rollers.  A target objected is wrapped.
Tuttle et al. (US ‘829) discloses a wrapping device for applying a label (see figs 8 and 9).  A target object 62 is pushed into the wrapping label and both are fed between two rollers (84, 84) which can be moved toward and away from each other.
Karlyn (US ‘946) discloses a wrapping device for applying a label to a target object (see fig. 1).
Cecchi (US ‘786) discloses a wrapping device for applying a label to a target object (see figs. 1-3).
Bliss (US ‘902) discloses a wrapping device for applying a label (16) to a target object.  The label (16) is provided on a substrate which is fed by rollers.
Minten (US ‘988) discloses a wrapping in which wrapping material is dispensed from rollers.  A target objected is wrapped.
Fenten (WO ‘843) discloses a device for applying a label (10) to a target object.  The label (10) is provided on a substrate which is fed by rollers.
Nelson et al. (WO ‘866) discloses a wrapping device for applying a label to a target object.
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
York et al. (US ‘798) discloses a wrapper (a napkin) which is dispensed from a roll of wrappers.  The wrapper may have an adhesive tape strip for securing the beginning and end of the wrapper once applied around a wrist.
Bernard et al. (US ‘078) discloses an adhesive label for covering a garment.  Fig. 5 shows the label (4) attached to a substrate (36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        29 July 2022